UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04391 Old Mutual Funds II (Exact name of registrant as specified in charter) 4643 South Ulster Street, Suite 600, Denver, Colorado 80237 (Address of principal executive offices) Julian F. Sluyters 4643 South Ulster Street, Suite 600, Denver, Colorado 80237 (Name and address of agent for service) Copies to: William H. Rheiner, Esq. Andra C. Ozols, Esq. Stradley Ronon Stevens & Young, LLP Old Mutual Capital, Inc. 2600 One Commerce Square 4643 South Ulster Street, Suite 600 Philadelphia, PA19103 Denver, CO 80237 (215) 564-8082 (720) 200-7725 Registrants telephone number, including area code: 1-888-772-2888 Date of fiscal year end: March 31 Date of reporting period: December 31, 2008 Item 1. Schedule of Investments. Old Mutual Advantage Growth Fund SCHEDULE OF INVESTMENTS AS OF DECEMBER 31, 2008 (Unaudited) Description Shares Value (000) Common Stock - 98.3% Aerospace/Defense - 1.1% Boeing $ Total Aerospace/Defense Agricultural Chemicals - 2.3% Monsanto Total Agricultural Chemicals Applications Software - 2.5% Microsoft Total Applications Software Athletic Footwear - 1.4% Nike, Cl B Total Athletic Footwear Beverages-Non-Alcoholic - 2.6% PepsiCo Total Beverages-Non-Alcoholic Brewery - 1.8% Cia de Bebidas das Americas ADR Total Brewery Cable/Satellite TV - 2.0% DIRECTV Group* Total Cable TV Chemicals-Specialty - 1.9% Ecolab Total Chemicals-Specialty Computer Services - 2.2% Accenture, Cl A Cognizant Technology Solutions, Cl A* Total Computer Services Computers - 6.0% Apple* Hewlett-Packard International Business Machines Total Computers Consulting Services - 1.1% FTI Consulting* Total Consulting Services Consumer Products-Miscellaneous - 1.6% Clorox Total Consumer Products-Miscellaneous Cosmetics & Toiletries - 3.0% Procter & Gamble Total Cosmetics & Toiletries Disposable Medical Products - 2.4% C.R. Bard Total Disposable Medical Products Diversified Manufacturing Operations - 3.8% Danaher Illinois Tool Works Total Diversified Manufacturing Operations Electric Products-Miscellaneous - 1.8% Emerson Electric Total Electric Products-Miscellaneous Electronic Components-Semiconductors - 3.9% Intel Texas Instruments Total Electronic Components-Semiconductors Energy-Alternate Sources - 0.8% Covanta Holding* Total Energy-Alternate Sources Engineering/R&D Services - 3.0% ABB ADR Jacobs Engineering Group* Total Engineering/R&D Services Engines-Internal Combustion - 0.8% Cummins Total Engines-Internal Combustion Entertainment Software - 0.8% Electronic Arts* Total Entertainment Software Fiduciary Banks - 2.8% Northern Trust State Street Total Fiduciary Banks Finance-Investment Banker/Broker - 0.9% Charles Schwab Total Finance-Investment Banker/Broker Industrial Gases - 2.0% Praxair Total Industrial Gases Instruments-Scientific - 1.0% Thermo Fisher Scientific* Total Instruments-Scientific Investment Management/Advisory Services - 2.0% T Rowe Price Group Total Investment Management/Advisory Services Life/Health Insurance - 0.7% Manulife Financial Total Life/Health Insurance Machinery-Farm - 0.3% AGCO* Total Machinery-Farm Machinery-Pumps - 1.1% Flowserve Total Machinery-Pumps Medical Information Systems - 1.3% Cerner* Total Medical Information Systems Medical Products - 7.3% Henry Schein* Johnson & Johnson Stryker Varian Medical Systems* Total Medical Products Medical-Biomedical/Genetic - 2.9% Amgen* Total Medical-Biomedical/Genetic Medical-Drugs - 2.9% Abbott Laboratories Total Medical-Drugs Networking Products - 2.5% Cisco Systems* Total Networking Products Oil Companies-Exploration & Production - 1.4% Southwestern Energy* Total Oil Companies-Exploration & Production Oil Field Machinery & Equipment - 2.9% Cameron International* National Oilwell Varco* Total Oil Field Machinery & Equipment Oil-Field Services - 3.5% Halliburton Schlumberger Smith International Total Oil-Field Services Pharmacy Services - 2.0% Express Scripts* Total Pharmacy Services Retail-Apparel/Shoe - 0.5% Guess? Total Retail-Apparel/Shoe Retail-Computer Equipment - 1.2% GameStop, Cl A* Total Retail-Computer Equipment Retail-Discount - 3.5% Family Dollar Stores Wal-Mart Stores Total Retail-Discount Retail-Restaurants - 3.2% McDonald's Total Retail-Restaurants Transport-Rail - 1.2% Union Pacific Total Transport-Rail Web Portals/ISP - 1.9% Google, Cl A* Total Web Portals/ISP Wireless Equipment - 2.5% Qualcomm Total Wireless Equipment Total Common Stock (Cost $37,501) Money Market Fund - 1.9% Dreyfus Cash Management Fund, Institutional Class, 1.585% (A) Total Money Market Fund (Cost $565) Total Investments - 100.2% (Cost $38,066) Other Assets and Liabilities, Net - (0.2)% ) Total Net Assets - 100.0% $ * Non-income producing security. (A) The rate reported represents the 7-day effective yield as of December 31, 2008. ADR - American Depositary Receipt Cl - Class ISP - Internet Service Provider R&D - Research and Development  At December 31, 2008, the approximate tax basis cost of the Funds investments was $38,066 (000), and the unrealized appreciation and depreciation were $682 (000) and $(8,571) (000), respectively. Cost figures are shown with "000's" omitted FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of December 31, 2008 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual Analytic U.S. Long/Short Fund SCHEDULE OF INVESTMENTS AS OF DECEMBER 31, 2008 (Unaudited) Description Shares/
